NOTE: This order is nonprecedential.

ﬂannel! 5mm: Qtnurt uf Qppealﬁ
for the jfeheral (ﬂiirmtt

ARLINGTON INDUSTRIES, INC.,
Plaintiff-Cross Appellant,

V.

BRIDGEPORT FITTINGS, INC.,
Defendant-Appellant.

2010-1377, -1400, -1408

Appeals from the United States District Court for the

Middle District of Pennsylvania in consolidated case nos.
01-CV-0485 and 05-CV-2622, Judge Christopher C. Con-
ner.

ON MOTION

ORDER

Bridgeport Fittings, Inc. moves for an extension of

time until February 2, 2012, to ﬁle its response and reply
brief.

Upon consideration thereof,
IT IS ORDERED THAT:

The motion is granted.

ARLINGTON INDUSTRIES V. BRIDGEPORT 2

FOR THE COURT

 0 8  Isl Jan Herbal}:
Date Jan Horbaly
Clerk

cc: Kathryn L. Clune, Esq.

Deanne E. Maynard, ESq- v.3. cougyﬁmﬂw FOR

THE FEDERAL CIRCUiT

DEC 082011

, JAN HORBALY
CLERK

s24